Citation Nr: 1530781	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-44 562	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis claimed as a cervical spine condition.

2.  Entitlement to service connection for a thoracic spine condition.

3.  Entitlement to a higher disability evaluation for residuals of surgical scar, status post small bowel resection, secondary to Crohn's disease.  

4.  Entitlement to a higher disability evaluation for residuals of depression secondary to Crohn's disease.

5.  Entitlement to a higher disability evaluation for residuals of avascular necrosis, left hip secondary to Crohn's disease.

6.  Entitlement to a higher disability evaluation for residuals of avascular necrosis, right hip secondary to Crohn's disease.

7.  Entitlement to a higher disability evaluation for degenerative disc disease, L4-5 and L5-S1.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. N. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


